Feanklih, C.
— In this case it is insisted by appellees’ «counsel that the record.is not in a condition to present any ■question for the consideration and decision of this court. Upon examination, we find that to be true.
The assignment of errors is not signed by any person.
The bill of exceptions, in the conclusion, purports to contain all the evidence given in the cause; but shows upon its face that it does not do so. All the questions attempted to be raised are dependent upon the evidence, and as that is not in the record, these questions could not be considered, had the alleged errors been properly signed. ISTo question is properly presented for our decision by the record.
The judgment ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be, and it is in all things affirmed, with costs.